Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 18 and 19 directed to an invention non-elected without traverse.  Accordingly, claims 18 and 19 have been cancelled.
Allowable Subject Matter
3.	Claims 1, 3-5, 7-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: wherein the dispensing mechanism further comprises a central shaft with a central axis aligned with a central axis of the portable liquid dispensing device, a first end of the central shaft is engaged with the actuator button, a second end of the central shaft is positioned adjacent the outlet, and a plunger assembly supported on the central shaft comprising a plunger driver having a central opening engaged with the central shaft and a seal member supported on the central shaft intermediate the first and second ends for engagement with an internal surface of the liquid cartridge and with the central shaft, and a top surface having clips to engage the central shaft to slidably move the central .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754